  Case 1:20-cr-00040-UNA Document 8 Filed 07/07/20 Page 1 of 5 PageID #: 23




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERJCA,
                                                              ~   Criminal Action No.   20-...A:Q_
          V.


NAHSIEM MCINTOSH, a/k/a ''Nahsiem Mcinosh;" and
DERRJS LLOYD, a/k/a "Gooter,"

                                Defendants.



                                          INDICTMENT

          The Grand Jury for the District of Delaware charges that:

                                           COUNT ONE

          On or about May 31, 2020, in the State and District of Delaware, the defendants,

NAHSIEM MCINTOSH and DERRIS LLOYD, and others unknown to the Grand Jury, did

knowingly and intentionally steal and unlawfully ta.lee and carry away from the premises of

American Sportsman, a federally licensed dealer of firearms within the meaning of Chapter 48,

Title 18, United States Code, located in Newark, Delaware, and did aid and abet the knowing and

intentional stealing and unlawful talcing and carrying away from the American Sportsman, the

following firearms in the licensee's business inventory that had been shipped and transported in

interstate and foreign commerce:

   (1)     a Micro Tech 5.56 caliber rifle, Model STT556, sin 307GEBIRGSJAGER;
   (2)     a Glock 9mm pistol, Model 19, sin ADYN510;
   (3)     a Glock 9mm pistol, Model 48, sin BKZD380;
   (4)     a Ruger 5.56 caliber rifle, Model AR556, sin 853-54988;
   (5)     a Smith and Wesson 5.56 caliber rifle, Model M&P 15, sin TM54515;
   (6)     a FN 9mm pistol, Model 503, sin CV004875;
   (7)     a FN 9mm pistol, Model 509, sin GKS0055580;
   (8)     a Ruger .380 caliber pistol, Model LCPII, sin 380526659;
   (9)     a Beretta .380 caliber pistol, Model 85BB, sin CHE009818;
   (10)    a EAA .45ACP caliber pistol, Model 1911, sin T6368-19BF00342;
   Case 1:20-cr-00040-UNA Document 8 Filed 07/07/20 Page 2 of 5 PageID #: 24




   (11)   a EAA 9mm pistol, Model Regard, s/n T6368-20A00281;
   (12)   a Smith and Wesson 9mm pistol, Model EZ Shield, s/n NEW2743;
   (13)   a Smith and Wesson 9mm pistol, Model :MP Shield, s/n JEJ0374;
   (14)   a Taurus 9mm pistol, Model G3, s/n ABB307386;
   (15)   a Taurus 9mmpistol, Model TH9, s/n TMR.13263;
   (16)   a Canik/CAI 9mm pistol, Model TPSF9, s/n 20AT05874;
   (17)   a Canik/CAI 9mm pistol, Model TP9DA, s/n 20BJ00814;
   (18)   a Canik/CAI 9nim pistol, Model TP9, s/n 20CB07043;
   (19)   a EAA 9mm pistol, Model MC28SA, s/n T6368-20AV00240;
   (20)   a Ruger 9mm pistol, Model EC9S, s/n 457-41479;
   (21)   a Glock 9mm pistol, Model 26, s/n ACVG911;
   (22)   a FN 9mm pistol, Model FNS-9C, s/n CSU005 l 440;
   (23)   a Sig Sauer 9mmpistol, Model P365, s/n 66A814366;
   (24)   a Sig Sauer 9mm pistol, Model P365, s/n NRA015282;
   (25)   a Ruger 9mm pistol, Model Security 9, s/n 383-31302;
   (26)   a Smith and Wesson 9mm Pistol, Model EZ Shield, s/n NEY4928;
   (27)   a EAA 9mm pistol, Model MC28SA, s/n T6368-20AV00657;
   (28)   a EAA 9mm pistol, Model Regard, s/n T6368-20A02641;
   (29)   a Sig Sauer 9mm pistol, Model P365, s/n 66A854708;
   (30)   a SCCY 9mm pistol, Model CPX-2, s/n 909787;
   (31)   a Canik/CAI 9mm pistol, Model TP9SF, s/n 20BH06995;
   (32)   a Canik/CAI 9mm pistol, Model TP9, s/n 20CB10649;
   (33)   a Mossberg 12 gauge shotgun, Model 500, s/n Vl 155070;
   (34)   a Springfield 9mm pistol, Model Helcat, s/n BYl 71729;
   (35)   a Glock .22LR pistol, Model 44, s/n AEHH735.

All in violation of 18 U.S.C. §§ 922(u), 924(i), and 2.

                                          COUNT TWO

       On or about June 1, 2020, in the State and District of Delaware, the defendant, NAHSIEM

MCINTOSH, knowing that he had previously been convicted in Superior Court of Delaware of a

crime punishable by imprisonment for a term exceeding one year, did knowingly possess in and

affecting interstate commerce, a firearm, that is, a Ruger 9mm pistol, Model Security 9, bearing

sin 383-31302.

       In violation of 18 U.S.C. §§ 922(g)(l) & 924(a)(2).




                                                 2
   Case 1:20-cr-00040-UNA Document 8 Filed 07/07/20 Page 3 of 5 PageID #: 25




                                       COUNT THREE

        On or about June 18, 2020, in the State and District of Delaware, the defendant; DERRIS

LLOYD, knowing that he had previously been convicted in Superior Court of Delaware of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess in and affecting

interstate commerce, a firearm, that is a Glock 9mm pistol, Model 48, bearing s/n BKZD380.

       In violation of 18 U.S.C. §§ 922(g)(l) & 924(a)(2).

                                        COUNTFOUR

       On or about June 1, 2020, in the State and District of Delaware, defendant, NAHSIEM

MCINTOSH, knowingly possessed a stolen firearm, that is, a Ruger 9mm pistol, Model Security

9, bearing s/n 383-31302, which had been shipped and transported in interstate commerce,

knowing and having reasonable cause to believe that the firearm was stolen.

       In violation of 18 U.S.C. §§ 922G) & 924(a)(2).

                                        COUNT FIVE

       On or about June 18, 2020, in the State and District of Delaware, defendant, DERRIS

LLOYD, knowingly possessed a stolen firearm, that is, a Glock 9mm pistol, Model 48, bearing

s/n BKZD380, which had been shipped and transported in interstate and foreign commerce,

knowing and having reasonable cause to believe that the firearm was stolen.

       In violation of 18 U.S.C. §§ 922G) & 924(a)(2).

                      NOTICE OF FORFEITURE FOR COUNT ONE

       Upon conviction of the offenses alleged in Count One this Indictment, NAHSIEM

MCINTOSH and DERRIS LLOYD, defendants herein, shall forfeit to the United States,

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §246l(c), all firearms, firearm accessories and

ammunition involved in the commission of the offense, including but not limited to:



                                               3
  Case 1:20-cr-00040-UNA Document 8 Filed 07/07/20 Page 4 of 5 PageID #: 26




    (1)    MicroTech 5.56 caliber rifle, Model STT556, s/n 307GEBIRGSJAGER;
    (2)    Glock 9mm pistol, Model 19, s/n ADYN510;
    (3)    Glock 9mm pistol, Model 48, s/n BKZD380;
    (4)    Ruger 5.56 caliber rifle, Model AR556, s/n 853-54988;
    (5)    Smith and Wesson 5.56 caliber rifle, Model M&P 15, s/n TM54515;
   (6)     FN 9mm pistol, Model 503, s/n CV004875;
   (7)     FN 9mm pistol, Model 509, s/n GKS0055580;
   (8)     Ruger .380 caliber pistol, Model LCPII, s/n 380526659;
   (9)     Beretta .380 caliber pistol, Model 85BB, s/n CHE009818;
   (10)    EAA .45ACP caliber pistol, Model 1911, s/n T6368-19BF00342;
   (11)    EAA 9mm pistol, Model Regard, s/n T6368-20A00281;
   (12)    Smith and Wesson 9mm pistol, Model EZ Shield, s/n NEW2743;
   (13)    Smith and Wesson 9mm pistol, Model MP Shield, s/n JEJ0374;
   (14)    Taurus 9mm pistol, Model G3, s/n ABB307386;
   (15)    Taurus 9mmpistol, Model TH9, s/n TMR13263;
   (16)    Canik/CAI 9mmpistol, Model TPSF9, s/n20AT05874;
   (17)    Canik/CAI 9mm pistol, Model TP9DA, s/n 20BJ008 l 4;
   (18)    Canik/CAI 9mm pistol, Model TP9, s/n 20CB07043;
   (19)    EAA 9mm pistol, Model MC28SA, s/n T6368-20AV00240;
   (20)    Ruger 9mm pistol, Model EC9S, s/n 457-41479;
   (21)    Glock 9mm pistol, Model 26, sin ACVG91 l;
   (22)    FN 9mm pistol, Model FNS-9C, s/n CSU0051440;
   (23)    Sig Sauer 9mm pistol, Model P365, s/n 66A814366;
   (24)    Sig Sauer 9mm pistol, Model P365, s/n NRA.015282;
   (25)    Ruger 9mm pistol, Model Security 9, s/n 383-31302;
   (26)    Smith and Wesson 9mm Pistol, Model EZ Shield, s/n NEY4928;
   (27)    EAA 9mm pistol, Model MC28SA, s/n T6368-20AV00657;
   (28)    EAA 9mm pistol, Model Regard, s/n T6368-20A02641;
   (29)    Sig Sauer 9mm pistol, Model P365, s/n 66A854708;
   (30)    SCCY 9mm pistol, Model CPX-2, s/n 909787;
   (31)    Canik/CAI 9mmpistol, Model TP9SF, s/n20BH06995;
   (32)    Canik/CAI 9mm pistol, Model TP9, s/n 20CB10649;
   (33)    Mossberg 12 gauge shotgun, Model 500, s/n Vl 155070;
   (34)    Springfield 9mm pistol, Model Helcat, s/n BYl 71729;
   (3 5)   Glock .22LR pistol, Model 44, s/n AEHH73 5.

            NOTICE OF FORFEITURE FOR COUNTS TWO THROUGH FIVE

       Upon conviction of the offenses alleged in Counts Two through Five of this Indictment,

defendants NAHSIEM MCINTOSH and DERRIS LLOYD, shall forfeit to the United States,

pursuant to 18 U.S.C. §924(d) and 28 U.S.C. §246l(c), all firearms and ammunition involved in

the commission of the offenses, including, but not limited to: a Ruger 9mm pistol, Model



                                             4
  Case 1:20-cr-00040-UNA Document 8 Filed 07/07/20 Page 5 of 5 PageID #: 27




Security 9, bearing s/n 383-31302 and all ammunition, and a Glock 9mm pistol, Model 48,

bearing s/n BKZD380 and all ammunition.



                                          A TRUE BILL:




                                          Foreperson


DAVID C. 'WEISS
UNITED STATES ATTORNEY




Dated:   Ju \'f 1-      , 2020




                                            5
